TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2014



                                     NO. 03-13-00036-CV


                           Cirrus Exploration Company, Appellant

                                                v.

          Susan Combs, Comptroller of Public Accounts of the State of Texas; and
              Greg Abbott, Attorney General of the State of Texas, Appellees




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
        REVERSED AND RENDERED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on December 19, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

renders judgment in favor of Cirrus in the amount of $70,598.19, plus interest as allowed under

the Tax Code. The appellees shall pay all costs relating to this appeal, both in this Court and the

court below.